DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In claim 1, in line 4, the word --- transducer --- should be inserted before the word “elements” for consistency purposes.
In claim 1, in line 6, the word --- transducer --- should be inserted before the word “elements” for consistency purposes.
In claim 1, in line 7, the acronym “ADCs” should be replaced with --- analog to digital converters (ADCs)---.
In claim 1, in line 9, the word “plurality of” should be inserted before the word “low” for consistency purposes.  
In claim 1, in line 11, the acronym “FIR” should be replaced with --- finite impulse response (FIR) ---.  
In claim 14, in line 1, the word --- the --- should be added before the word “digital”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 7, the claim recites “amplified analog echo signals”, which renders the scope of the claim indefinite as it is unclear as to whether the “amplified analog echos signals” are referring to the analog echo signals that are amplified by the plurality of amplifiers set forth in line 5 of the claim, or referring to different amplified analog echo signals.  For examination purposes, Examiner assumes the former.  
With regards to claim 1, in line 10, it is unclear as to whether the “digital beamformed echo signals” are referring to the same “digital echo signals” set forth in line 8 that have been beamformed, or referring to a different set of digital echo signals.  Examiner assumes the former.  
With regards to claim 1, in line 12 and 13 and claim 5, line 2, it is unclear as to whether the “digital echo signals” are referring to the same set of “digital echo signals” set forth in line 8 or referring to a different set of digital echo signals.  For examination purposes, Examiner assumes the former.  

The term "most" in claim 7 is a relative term which renders the claim indefinite.  The term "most" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear which bits are considered to be the “most significant bits”.  For examination purposes, it is assumed that the “most significant bits” are input bits.  
With regards to claim 8, in line 2, it is unclear as to whether the “a digital delay circuit” is referring to the same “digital delay circuit” set forth in lines 10-11 of claim 1 or referring to a different digital delay circuit.  Note this also creates an issue for claim 9, line 1, which refers to “the digital delay circuit” and thus makes it unclear which digital delay circuit is being referred to.  For examination purposes, Examiner assumes the former.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipschutz (US Patent No. 5,345,426) in view of Koptenko (US Pub No. 2019/0133556).  Note that the provisional application No. 62/269,567 filed on December 18, 2015 of Koptenko supports the below relied upon teachings (i.e. see the entire provisional application, in particular at least pg. 14, last two lines-pg. 16, line 8 of the provisional).
With regards to claim 1, Lipschutz discloses an ultrasound probe for digital beamforming, comprising:
an array of transducer elements (10_1, 10_2…10n) (column 3, lines 46-52; Figure 1); and 
a digital beamformer (12) coupled to the transducer elements (column 1, lines 6-9, referring to the “digital phased array beamformer”; column 4, lines 1-14; Figure 1) comprising:
	a plurality of transmitters coupled to elements of the array (column 3, lines 59-66, referring to a transmitter being connected to each transducer element);
	a plurality of amplifiers (16_1-16_N) coupled to the array and configured to receive analog echo signals from elements of the array (column 4, lines 15-17; Figure 1);

	digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3);
	wherein the FIR filter (24) is configured to produce sub-sample delays of digital echo signals by weighting (i.e. using the “coefficients”) received digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).
However, Lipschutz does not specifically disclose that the beamformer is a microbeamformer.
Further, Lipschultz does not specifically disclose that the ADCs are specifically low power ADCs.
Koptenko discloses an ultrasound imaging system beamforming system and method comprising of implementing the beamformer as a microbeamformer and realized in ASIC or FPGA integrated circuits, wherein the beamformer can operate in a low power mode to preserve the battery (paragraphs [0080]-[0083]).  While in the low power mode, the beamformer will drop the ADCs clock speed with corresponding drop in channel sampling rates, thus resulting in lower ADC power consumption, thus in 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the beamformer of Lipschutz be implemented as a microbeamformer, as taught by Koptenko, in order to provide a significant reduction in the size of the diagnostic ultrasound imaging system such that the hardware can be placed in one or few ASICs positioned next to the ultrasound array and the whole diagnostic ultrasound imaging system could fit in the handle of the ultrasonic probe, wherein such a compact system allows sending data and diagnostic images wirelessly to any image display equipped to receive such transmissions or having such a receiver attached to ubiquitous digital data ports such as USB of the display unit (paragraphs [0085]-[0086]).
Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the ADCs of Lipschultz be low 
	With regards to claim 2, Lipschultz discloses that the FIR filter comprises a shift (i.e. “bit shifters”) and add (i.e. “summing unit”) weighting circuit (column 6, line 49- column 8, line 2; Figure 3).
	With regards to claim 3, Lipschultz discloses that the FIR filter comprises a plurality of shift and add weighting circuits (column 6, line 49-column 8, line 60; Figure 3, referring to the multiple bit shifters (I.e. 104, 112, etc.) and the multiple summing units (i.e. 114, 172, 174, etc.)).  
	With regards to claim 4, Lipschultz discloses that the FIR filter comprises a multiplexer (i.e. 102, 110, 106, 116, etc.) having inputs coupled to the shift and add weighting circuits (column 6, lines 52-57; column 7, line 1-14, referring to the multiplexers, such as 110, being supplied to the bit shifter (i.e. 112) and the summing unit (i.e. 114); Figure 3).  
	With regards to claim 5, Lipschultz discloses that the FIR filter comprises a register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) having an input coupled to receive digital echo signals and an output (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).
	With regards to claim 6, Lipschultz discloses that the input and the output of the register (i.e. the registers for storing input data samples or the registers 108, 120, etc.) ) are coupled to the weighting circuits (column 6, lines 34-37, 46-48;  column 7, lines 12-14; Figure 3).

	With regards to claim 8, Lipschultz discloses that the digital beamforming circuitry comprises a digital delay circuit (i.e. 22, 24) configured to produce selectably delayed digital echo signals (column 4, lines 35-59; column 5, lines 14-16; Figures 1, 3).
	With regards to claim 9, Lipschultz discloses that the digital delay circuit comprises a random access memory (170, “Control RAM”, i.e. RAM (random access memory)) (column 7, lines 49-63; column 8, lines 9-33; Figure 3).  
	With regards to claim 10, Lipschultz discloses that the digital delay circuit comprises a write address counter (implicitly required for RAM memory which allows data items to be read or written) coupled to an input of the random access memory, wherein the random access memory comprises an input coupled to an output of one of the low power ADCs (column 7, lines 49-53, referring to the control bits, shown in Table II, being stored in control RAM (170), and therefore the RAM (170) implicitly requires a write address counter in order for the RAM to store the specific data in Table II; see Figures 1 and 3, note that control RAM (170) has write address counter for the “Gain Correction” and the “Control Bits”; further, note in Figures 1 and 3 that the control RAM (170) is part of the digital circuitry (24) and thus comprises an input that is coupled to an output of the ADCs (20)).

	With regards to claim 12, Lipschultz discloses that that the focus control circuit is coupled to the FIR filter (24) (column 4, lines 50-57; Figures 1 and 3, note in Figure 1 that the “Subdelay Control”, which is associated with the “focal delay generators” is coupled to the FIR filter (24), and therefore the “focal delay generators”/focus control circuit is coupled to the FIR filter (24)) 
	With regards to claim 13, Lipshultz discloses that the digital beamforming circuitry comprises a plurality of digital summing circuits (i.e. 114, 132, 152, 172, 174, 176) (column 7, line 1-column 8, line 7; Figure 3).
	With regards to claim 14, Lipschultz discloses that the digital beamforming circuitry (i.e. 22 is part of the digital beamforming circuitry) comprises an input coupled to an output of one of the low power ADCs (20) and an output coupled to an input of the FIR filter (24) (column 4, lines 35-39; column 5, lines 5-9; Figures 1 and 3; note in Figure 1, the clear connection between the digital beamforming circuitry (22), ADCs (20) and the FIR filter (24)).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/681,546 in view of Lipschutz . 
With regards to claim 1, claim 1 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “two dimensional array transducer”) and a digital microbeamformer coupled to the transducer elements (implicit that the microbeamformer is coupled to the transducer as elements, such as the transmitters are set forth as coupled to the array) comprising a plurality of transmitters, a plurality of amplifiers, a plurality of lower power ADCs (i.e. “low-power 
Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3); wherein the FIR filter (24) is configured to produce sub-sample delays of digital echo signals by weighting (i.e. using the “coefficients”) received digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).  With regards to claim 2, Lipschultz discloses that the FIR filter comprises a shift (i.e. “bit shifters”) and add (i.e. “summing unit”) weighting circuit (column 6, line 49- column 8, 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the probe of the copending application further have the digital beamforming circuitry comprise a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers and further include the limitations set forth in claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry, as taught by Lipschutz, in order to delay digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provide high speed operation (Abstract).


Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/329,402 in view of Lipschutz . 
With regards to claim 1, claims 1 and 15 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “an array transducer”) and a digital microbeamformer coupled to the transducer elements comprising a plurality of transmitters (see claim 15), a plurality of amplifiers, a plurality of low power ADCs  and digital beamforming circuity that is coupled to the low power ADCs and configured to produce digital beamforemed echo signals.  However, the copending application does not specifically disclose that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers.  Further, the copending application fails to set forth the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  
Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo 
.
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/329,268 in view of Lipschutz . 
With regards to claim 1, claim 1 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “an array transducer”) and a digital microbeamformer coupled to the transducer elements comprising a plurality of transmitters, a plurality of amplifiers, a plurality of low power ADCs  and digital beamforming circuity that is coupled to the low power ADCs and configured to produce digital beamforemed echo signals.  However, the copending application does not specifically disclose that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is 
Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3); wherein the FIR filter (24) is configured to produce sub-sample delays of digital echo signals by weighting (i.e. using the “coefficients”) received digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).  With regards to claim 2, Lipschultz discloses that the FIR filter comprises a shift (i.e. “bit shifters”) and add (i.e. “summing unit”) weighting circuit (column 6, line 49- column 8, line 2; Figure 3). With regards to claim 3, Lipschultz discloses that the FIR filter comprises a plurality of shift and add weighting circuits (column 6, line 49-column 8, line 60; Figure 3, referring to the multiple bit shifters (I.e. 104, 112, etc.) and the multiple summing units (i.e. 114, 172, 174, etc.)).  With regards to claim 4, Lipschultz discloses 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the probe of the copending application further have the digital beamforming circuitry comprise a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers and further include the limitations set forth in claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry, as taught by Lipschutz, in order to delay digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provide high speed operation (Abstract).
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/329,433 in view of Lipschutz . 
With regards to claim 1, claims 1 and 3 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “an array transducer”) and a digital microbeamformer coupled to the transducer elements  (i.e. array transducer is “under the control of the digital microbeamformer” and thus necessarily coupled to the transducer) comprising a plurality of transmitters (see claim 3), a plurality of amplifiers, a plurality of low power ADCs (i.e. the plurality of ADCs comprise a plurality of low power successive approximation type ADCs)  and digital beamforming circuity (i.e. digital delay circuits, digital summers) that is coupled to the low power ADCs and configured to produce digital beamforemed echo signals.  However, the copending application does not specifically disclose that the digital beamforming circuitry comprises a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers.  Further, the copending application fails to set forth the limtiations of claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry.  
Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes digital beamforming circuitry (22, 24, 30) 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the probe of the copending application further have the digital beamforming circuitry comprise a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers and further include the limitations set forth in claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry, as taught by Lipschutz, in order to delay digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provide high speed operation (Abstract).
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 15/685,004 in view of Lipschutz . 
With regards to claim 1, claim 1 of the copending Application meets most of the limitations, including an ultrasound probe comprising an array of transducer (i.e. “an array transducer”) and a digital microbeamformer coupled to the transducer elements (i.e. array transducer is “under the control of the digital microbeamformer” and thus coupled to the transducer elements) comprising a plurality of amplifiers, a plurality of low power ADCs (see claims 1 and 6) and digital beamforming circuity (i.e. “digital delay circuit” and “plurality of digital summers”) that is coupled to the low power ADCs and 
Lipschutz discloses that a delay interpolator for use in each channel of a digital ultrasound beamformer includes an FIR digital filter that is responsive to delay control information for delaying digital samples of the received beam by different delays that are quantized in increments less than the sampling period and provides high speed operation (Abstract).  Their system includes transmitters for transmitting ultrasound energy into an object (column 3, lines 53-61) and digital beamforming circuitry (22, 24, 30) that is coupled to the ADCs (20) and configured to produce digital beamformed echo signals (column 4, line 35-39, 57-62), the digital beamforming circuitry comprising a digital delay circuit (24) comprising an FIR filter (column 4, lines 35-57; column 5, lines 5-23; column 6, lines 27-33; Figures 1 and 3); wherein the FIR filter (24) is configured to produce sub-sample delays of digital echo signals by weighting (i.e. using the “coefficients”) received digital echo signals without the use of multipliers (column 6, lines 19-33; column 7, lines 43-48; referring to, as an alternative to using multipliers, implementing the FIR filter by using a series of multiplexers and bit shifters; Figure 3).  With regards to claim 2, Lipschultz discloses that the FIR filter comprises a shift (i.e. “bit 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the probe of the copending application further comprise a plurality of transmitters and have the digital beamforming circuitry comprise a digital delay circuit comprising an FIR filter, wherein the FIR filter is configured to produce sub-sample delays of digital echo signals by weighting received digital echo signals without the use of multipliers and further include the limitations set forth in claims 2-15 which describe further limitations of the FIR filter and the digital beamforming circuitry, as taught by Lipschutz, in order to delay digital samples of the received beam by different delays that .
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poland et al. (US Pub No. 2010/0160784) disclose a wireless ultrasound probe enclosing a transducer array (70) and a microbeamformer (72) (Abstract; paragraphs [0040]-[0041]; Figures 3-4 and 7).  Miller et al. (US Patent No. 5,797,847) discloses a phased array sector scanning ultrasonic system including a FIR filter implemented using shift and add circuits (Abstract; column 10, lines 4-34; Figures 6 and 8).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793